MEMORANDUM**
Derrick Lamarr Davis appeals his 6-month sentence imposed after the revocation of his term of supervised release. Davis was convicted of conspiracy to distribute cocaine. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Davis has filed a brief stating there are no grounds *197for relief, and a motion to withdraw as counsel of record. Davis has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3 .